DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 37-53 are pending, claims 47 and 48 are withdrawn from consideration, and claims 37-46 and 49-53 are currently under consideration for patentability under 37 CFR 1.104

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 61/981,867, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
Independent claim 37 recites inter alia, “using an imaging assembly on the tubular member distal end to identify a  target location”.  This limitation is not found in Application No. 61/981,867, which is silent regarding a target location and further shows the imaging assembly on the expandable member and not on the tubular member distal end.  Further Application No. 61/121,531 does not teach an imaging assembly on the tubular member distal end but instead also shows the imaging assembly on the expandable member.  Therefore claim 37 and all dependent claims thereof will be treated with the priority date of 03/25/2015.
Independent claim 46 recites inter alia, “using an imaging assembly on the tubular member distal end to identify a  target location”.  This limitation is not found in Application No. 61/981,867, which is silent regarding a target location and further shows the imaging assembly on the expandable member and not on the tubular member distal end.  Further Application No. 61/121,531 does not teach an imaging assembly on the tubular member distal end but instead also shows the imaging assembly on the expandable member.  Therefore claim 46 and all dependent claims thereof will be treated with the priority date of 03/25/2015.
Independent claim 51 recites inter alia, “expanding a substantially transparent expandable member on the distal end within the body lumen such that the expandable member surrounds an imaging assembly carried on an intermediate location of the stabilization member”.  Support for this limitation is not found in any of Application No. 61/981,867; 61/121,531; 62/137,825; or 62/137,854.  Therefore claim 51 and all dependent claims thereof will be treated with a priority date of 04/07/2015.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 37-39 and 41-46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leeflang et al. (U.S. 2005/0197623) in view of Hadani (U.S. 2009/0318797).
With respect to claim 37, Leeflang et al. teaches a method for imaging tissue structures within a patient’s body, comprising:
introducing a distal end of a tubular member into a body lumen (FIG. 9A, para [0112]-[0113]);
expanding an expandable member on the distal end within the body lumen (FIG. 9B, para [0114]);
acquiring one or more images of an area adjacent a side wall of the expandable member (para [0116]) using an imaging assembly (60) on the tubular member distal end within an interior of the expandable member (FIG. 3) to identify a target location (para [0117]);
deploying a device (74 for example, FIG. 9C); and
positioning the device adjacent the target location while using the imaging assembly (para [0118]).
However, Leeflang et al. does not teach the device is deployed from an opening in the tubular member distal end proximal to the expandable member.
With respect to claim 37, Hadani teaches a method for imaging tissue structures within a patient’s body, comprising:
introducing a distal end of a tubular member into a body lumen (para [0062] for example));
deploying a device from an opening in the tubular member distal end proximal to the  expandable member (FIG. 2).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the method of Leeflang et al. to further include an opening in the tubular member distal end as taught by Hadani in order to allow some limited movement of a tool independent of the tubular member (para [0005] of Hadani).
With respect to claim 38, Leeflang et al. teaches treating the target location using the device (para [0119]).
With respect to claim 39, Leeflang et al. teaches the body lumen (superior vena cava, para [0113]) is adjacent to a wall of the patient’s heart (FIG. 9A for example) and wherein the device is positioned against the wall of the patient’s heart while imaging using the imaging assembly to avoid placing the device adjacent undesired anatomical structures (para [0117]).
With respect to claim 41, Hadani teaches the device is deployed from the opening at an angle relative to a longitudinal axis of the tubular member (FIG. 2) that is about zero and thirty degrees (para [0082] for example).
With respect to claim 42, Hadani teaches positioning the devices comprises increasing a size of a separate expandable member (106) to deflect the device outwardly relative to the longitudinal axis (para [0082]).
It would be obvious to one of ordinary skill in the art that this teaching could also be applied to the expandable member 122 of Hadani.
With respect to claim 43, Hadani teaches the device is deployed from the opening transversely at an angle relative to a longitudinal axis of the tubular member (FIG. 2).
With respect to claim 44, Hadani teaches positioning the devices comprises increasing a size of a separate expandable member (106) to change the angle of the device relative to the longitudinal axis (para [0082]).
It would be obvious to one of ordinary skill in the art that this teaching could also be applied to the expandable member 122 of Hadani.
With respect to claim 45, Leeflang teaches a stabilization member (40) extending from the tubular member distal end to a distal tip, and wherein the expandable member comprises a balloon including a first end coupled to the tubular member distal end and a second end coupled adjacent the distal tip (FIG. 3).
With respect to claim 46, Leeflang et al. teaches a method for imaging tissue structures within a patient’s body, comprising:
introducing a distal end of a tubular member into a chamber of the patient’s heart (FIG. 9A, para [0112]-[0113]);
expanding an expandable member on the distal end within the body lumen (FIG. 9B, para [0114]);
acquiring one or more images of an area adjacent a side wall of the expandable member (para [0116]) using an imaging assembly (60) on the tubular member distal end (FIG. 3) to identify a target location (para [0117]);
deploying a device (74 for example, FIG. 9C) from an opening in the tubular member distal end (via 40a,b) adjacent the side wall of the expandable member (FIG. 3); and
positioning the device adjacent the target location while using the imaging assembly (para [0118]).
However, Leeflang et al. does not teach the device is deployed from an opening in the tubular member distal end proximal to the expandable member.
With respect to claim 46, Hadani teaches a method for imaging tissue structures within a patient’s body, comprising:
introducing a distal end of a tubular member into a body lumen (para [0062] for example));
deploying a device from an opening in the tubular member distal end proximal to the expandable member (FIG. 2).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the method of Leeflang et al. to further include an opening in the tubular member distal end as taught by Hadani in order to allow some limited movement of a tool independent of the tubular member (para [0005] of Hadani).


Claims 40, 49, and 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leeflang et al. (U.S. 2005/0197623) in view of Hadani (U.S. 2009/0318797) as applied to claims 37 and 46 above, and further in view of Whayne et al. (U.S. 2010/0179524).
Whayne et al. incorporates U.S. 2007/0250058 also to Whayne et al. (hereinafter Whayne 2007) at paragraph [0088]
Leeflang et al. in view of Hadani teaches a method as set forth above.   However, Leeflang et al. in view of Hadani does not teach an ablation probe.
With respect to claim 40, Whayne et al. teaches an ablation probe (para [0088]), wherein treating a target location comprises activating the ablation probe to deliver energy to the location (para [0153] of Whayne 2007), and wherein the ablation probe is positioned to avoid placing the probe adjacent vessels within the wall of the patient’s heart before activating the ablation probe (para [0134]).
With respect to claim 49, Whayne et al. teaches the device comprises an ablation probe (para [0088]), the method further comprising activating the ablation probe to deliver energy to the target location (para [0153] of Whayne 2007).
With respect to claim 50, Whayne et al. teaches the ablation probe is positioned to avoid placing the probe adjacent vessels within the wall of the patient’s heart before activating the ablation probe (para [0134]).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the method of Leeflang et al. in view of  Hadani to utilize an ablation probe as taught by Whayne et al. in order to provide a means for atrial fibrillation and ventricular tachycardia ablation (para [0112] of Whayne et al.).

Claims 37, 46, 51-53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saadat et al. (U.S. 2009/0187074) in view of Hadani (U.S. 2009/0318797).
With respect to claim 37, Saadat et al. teaches a method for imaging tissue structures within a patient's body, comprising: 
introducing a distal end of a tubular member into a body lumen (FIG.4C para [0044]); 
expanding an expandable member on the distal end within the body lumen (FIG. 4D para [0045]); 
acquiring one or more images of an area adjacent a side wall of the expandable member using an imaging assembly (90) on the tubular member distal end (FIG. 8A) within an interior of the expandable member to identify a target location (para [0046]); 
deploying a device (92 for example, FIG. 8a) from an opening in the tubular member distal end (via lumen 26); and 
positioning the device adjacent the target location while imaging using the imaging assembly (para [0051]).
However, Saadat et al. does not teach the device is deployed from an opening in the tubular member distal end proximal to the expandable member.
With respect to claim 37, Hadani teaches a method for imaging tissue structures within a patient’s body, comprising:
introducing a distal end of a tubular member into a body lumen (para [0062] for example));
deploying a device from an opening in the tubular member distal end proximal to the  expandable member (FIG. 2).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the method of Saadat et al. to further include an opening in the tubular member distal end as taught by Hadani in order to allow some limited movement of a tool independent of the tubular member (para [0005] of Hadani).
With respect to claim 46, Saadat et al. teaches a method for imaging tissue structures within a patient's body, comprising:
introducing a distal end of a tubular member into a chamber of the patient's heart (FIG. 5I); 
expanding an expandable member on the distal end within the body lumen (FIG. 5I); 
acquiring one or more images of an area adjacent a side wall of the expandable member using an imaging assembly  (90) on the tubular member distal end (FIG. 8A) to identify a target location (PARA [0046]); 
deploying a device (92 for example, FIG. 8a) from an opening in the tubular member distal end (via lumen 26); and 
positioning the device against a wall of the heart adjacent the target location while imaging using the imaging assembly (FIG. 11A,B).
However, Saadat et al. does not teach the device is deployed from an opening in the tubular member distal end proximal to the expandable member.
With respect to claim 46, Hadani teaches a method for imaging tissue structures within a patient’s body, comprising:
introducing a distal end of a tubular member into a body lumen (para [0062] for example);
deploying a device from an opening in the tubular member distal end proximal to the  expandable member (FIG. 2).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the method of Saadat et al. to further include an opening in the tubular member distal end as taught by Hadani in order to allow some limited movement of a tool independent of the tubular member (para [0005] of Hadani).
With respect to claim 51, Saadat et al. teaches a method for imaging tissue structures within a patient’s body, comprising:
introducing a distal end of a tubular member into a body lumen (FIG.4C para [0044]), the tubular member comprising a stabilization member (14) extending from the tubular member distal end to a distal tip (FIG. 1B for example);
expanding a substantially transparent (para [0058]) expandable member on the distal end within the body lumen (FIG. 4D para [0045]) such that the expandable member partially surrounds an imaging assembly carried on an intermediate location of the stabilization member (para [0051], FIG. 8A for example);
acquiring one or more images of an area adjacent a side wall of the expandable member using an imaging assembly (90) on the tubular member distal end (FIG. 8a) to identify a target location (para [0046]);
deploying a device (92 for example, FIG. 8a) from an opening in the tubular member distal end (via lumen 26) adjacent the side wall of the expandable member (FIG. 8a); and
positioning the device adjacent the target location (para [0038]) while using the imaging assembly (para [0051]).
However, Saadat does not teach a balloon that surrounds the imaging assembly.
With respect to claim 51, Hadani teaches a method for imaging tissue structures within a patient’s body, comprising:
expanding a balloon on the distal end within the body lumens such that the balloon surrounds an imaging assembly (FIG. 1B); and
deploying a device from an opening in the tubular member distal end proximal to the balloon (FIG. 1B).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the shape of the expandable member of Saadat to utilize the balloon as taught by Hadani because Saadat contemplates other shapes at paragraph [0039] and further because it enhances the isolation of the imager from the surroundings, and therefore may allow the imager to be reused without performing cumbersome sterilization or high level disinfection procedures (para [0094] of Hadani).
With respect to claim 52, Hadani teaches the imaging assembly is oriented to acquire images transversely relative to a longitudinal axis such that the device is within a field of view of the imaging assembly when deployed from the opening (FIG. 1B).
With respect to claim 53, Saadat teaches introducing the distal end comprises introducing the distal end into a chamber of a heart (FIG. 5I), and wherein positioning the device comprises positioning the device against a wall of the heart adjacent the target location while imaging using the imaging assembly (FIG. 11A for example).

Response to Arguments
Applicant's arguments filed 06/09/2022 have been fully considered but they are not persuasive.
On page 9 Applicant argues there is no teaching or suggestion of deploying the needle proximal to the balloon 54 and in fact if the Leeflang apparatus 10 were somehow modified to deploy the needle 16 proximal to the balloon 54, there would be substantial risk that the needle 16 would puncture or otherwise damage the balloon 54.  This is not persuasive.  Hadani specifically names a needle as a known type of endoscope tool at paragraph [0004], and further specifically teaches the tool being deployed proximal to a balloon 122.  If there was a substantial risk that the endoscopic tool of Hadani would puncture or otherwise damage the balloon 122 of Hadani, the Hadani device would be inoperable.  MPEP 716.01(c) states, “attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the inventor or at least one joint inventor.”  Therefore, Applicant must provide an appropriate affidavit or declaration to support the assertion that the Hadani reference is inoperable.
On page 9, Applicant argues the distal deployment of the needle 16 is necessary since the balloon 54 is pressed against the wall 94 of the heart 90 to squeeze blood or other fluid from between the distal surface of the balloon 54 and the wall 94 to clear the field of view and facilitate imaging through the distal surface of the balloon 54.  If the needle 16 were somehow deployed proximal to the balloon 54, the imaging system would be incapable of imaging the needle or any tissue adjacent the side of the balloon 54.  This is not persuasive.  As set forth above, Examiner is not arguing to replace channel 40 of Leeflang with proximal opening of Hadani but to additionally include the opening in the tubular member distal end as taught by Hadani as an alternative.  Further, Applicant has provided no evidence from the Leeflang or Hadani references that the imaging system of Leeflang would be incapable of imaging the needle or any tissue adjacent the side of the balloon 54 as Applicant asserts.  At paragraph [0088] Leeflang discusses using a wide angle lens in order to increase the numerical aperture of the device.  It would be obvious to one of ordinary skill in the art that a wide angle lens could function to successfully image tissue adjacent the side of the balloon 54.
On page 9, Applicant argues the Hadani reference cannot be properly combined with the Leeflang reference because it has an entirely different purpose.  This is not persuasive.  There is nothing in either the Leeflang or Hadani references that teach away from their combination, nor does the combination render the prior art unsatisfactory for its intended purpose.  As set forth above, Examiner is not arguing to replace channel 40 of Leeflang with proximal opening of Hadani but to additionally include the opening in the tubular member distal end as taught by Hadani as an alternative.
On pages 9-10, Applicant argues if a needle were deployed proximal to the Leeflang balloon 54, there would be no way to observe it given that the field of view would be filled with blood.  This is not persuasive.  Applicant has not provided any citations from the references or evidence of what is known in the art to support this assertion.  It is noted that FIG. 53C of Leeflang teaches an alternate embodiment wherein the balloon located distally of the imaging means such that the proximal end of the balloon is spaced apart from the distal end of the imaging means.  It is obvious from this embodiment that the imager is capable of visualizing structures through a small amount of blood that would intercede between the proximal end of the balloon and the distal end of the imaging means.
On page 10, Applicant argues that the Office Action identifies the tool deflector 106 disclosed in the Hadani reference as basis for concluding claims 42 and 44 are obvious, however neither the Hadani reference nor the Leeflang reference teaches or suggest changing/increasing a size of the expandable member within which the imaging assembly is located to deflect a device.  This is not persuasive.  As set forth above, Examiner stated Hadani teaches positioning the devices comprises increasing a size of a separate expandable member (106) to deflect the device outwardly relative to the longitudinal axis (para [0082]) and it would be obvious to one of ordinary skill in the art that this teaching could also be applied to the expandable member 122 of Hadani.  Applicant has not addressed the basis for Examiner’s rejection of claims 42 and 44.
On page 11, Applicant argues if the Saadat frame assembly were replaced with such a balloon 122, the balloon would be incapable of providing a working theater, which is the primary purpose of the frame assembly and further that tools introduced into the balloon would be incapable of being used to perform a procedure since they would be separated from the patient’s heart by the balloon wall.  This is not persuasive.   As set forth above, at paragraph [0039] Saadat states, “[a]dditional variations of the frame assembly 10 may also encompass conical structures as well as other structures as shown and described in further detail in U.S. pat. app. Ser. No. 11/259,498 filed Oct. 25, 2005 (U.S. Pat. Pub. 2006/0184048 A1), which is incorporated herein by reference in its entirety,” (emphasis added).  Turning to U.S. 2006/0184048, also to Saadat, it is noted that FIG. 11A for example shows a balloon within a frame structure, FIG. 29 shows a tool being deployed through a balloon, and FIG. 32A-C shows a frame structure sealed by a transparent membrane wherein a tool can pass through the membrane.  Therefore, contrary to Applicant’s assertion, one of ordinary skill would understand that a balloon or transparent membrane could still provide a working theater and such a modification would not render the device incapable of performing its intended function.
On page 11, Applicant argues the Saadat reference also does not disclose, teach, or suggest deploying a device from an opening in the tubular member distal end proximal to a balloon.  This is not persuasive because the Hadani reference is being relied upon to teach this limitation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexandra Newton Surgan whose telephone number is (571)270-1618. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795